                   Case 1:17-mj-08785-SN Document 105 Filed 08/12/20 Page 1 of 1

                DISMISSAL of COMPLAINT or REMOVAL PROCEEDINGS
                                                      United States District Court
                                                     Southern District of New York




Mag. Dkt. No. 17-MJ-08785                                                        Date   08/03/20
    USAO No. 2017R01572

The Government respectfully requests the Court to dismiss without prejudice the

 ✔Complaint                 Removal Proceedings in


United States v.      Francisco Viruet

The Complaint/Rule 40 Affidavit was filed on                  11/27/2017

 ✔    U.S. Marshals please withdraw warrant




                                                                                             Digitally signed by NOAH
                                                                   NOAH SOLOWIEJCZYK SOLOWIEJCZYK
                                                                                             Date: 2020.08.03 08:38:06 -04'00'

                                                                          ASSIST ANT UNIT ED ST AT ES AT T ORNEY
                                                                            (handwritten or digital signature)


                                                                   Noah Solowiejczyk
                                                                            (print name if signature handwritten)
SO ORDERED:

DAT E:       August 12, 2020



                                                                          UNIT ED ST AT ES MAGIST RAT E J UDGE
                                                                          Sarah Netburn, USMJ




Distribution: Court; U.S. Marshals; Pretrial Services; AUSA                                                              2020.07.13
